ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the Respondent, John K. Burkhardt, Esq., it is this 5th day of October, 2012;
ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that the Respondent may apply for reinstatement of his right to practice law upon a showing of continued sobriety, that he is free from the effects of alcoholism and able to practice law competently; and it is further
ORDERED, that the sanction of indefinite suspension shall be reimposed upon a showing by Petitioner, by clear and convincing evidence, that Respondent has consumed alcohol; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of John K. Burkhardt, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).